EXHIBIT 10.1




PAYMEON, INC.




                              

NON QUALIFIED STOCK OPTION AGREEMENT







I.

NOTICE OF STOCK OPTION GRANT:




_______________________________







As you ("Optionee") know, on February 29, 2016, you were granted an option to
purchase Common Stock of PAYMEON, Inc. (the "Company"), subject to the terms and
conditions of this Stock Option Agreement of the same date (the "Original Option
Agreement").  The terms of your option grant are below:




Date of Grant:

February 29, 2016




Exercise Price per Share:

$0.51 per Share




Total Shares Underlying Option:

1,000,000




Total Exercise Price:

$510,000




Type of Option:

Non-Qualified Stock Option




 Exercise and Vesting Schedule:

This Option shall vest and become exercisable according to Schedule 1 attached
to this Agreement (“Schedule 1”)




Term/Expiration Date:

This Option shall have a term and expiration date according to Schedule 1.




Plan:

This Stock Option is not being granted pursuant to any particular stock option
plan (a "Plan") of the Company and shall be governed solely by this Agreement.








--------------------------------------------------------------------------------



II.

AGREEMENT:




1.

Grant of Option. The Company hereby grants the Optionee an option to purchase
the number of Shares set forth in the Notice of Stock Option Grant (the "Notice
of Grant"), at the exercise price per share set forth in the Notice of Grant
(the "Exercise Price"). This Option is not intended to, and does not qualify as
an incentive stock option as defined in Section 422 of the Code. Unless
otherwise specified, defined terms used below have the meanings ascribed to such
terms in Section 10 below.




2.

Exercise of Option. This Option is exercisable as follows:




(a)

Right to exercise.




(i)

This option shall be exercisable cumulatively according to the Exercise and
Vesting Schedule set out in the Notice of Grant.




(ii)

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and vesting shall occur only on the appropriate Vesting Date.




(iii)

This Option may not be exercised for a fraction of a Share.




(iv)

In the event of Optionee's termination of Continuous Status as an employee or
Consultant, the exercisability of the Option is governed by Section 6 below.




(v)

In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in the Notice of Grant.




(b)

Method of Exercise. This Option shall be exercisable by written notice (in the
form attached as Exhibit A). The notice must state the number of Shares for
which the Option is being exercised, and such other representations and
agreements with respect to such shares of Common Stock as may be necessary in
order for the Company to comply with applicable laws and regulations. The notice
must be signed by the Optionee and shall be delivered in person or by certified
mail to the Secretary of the company. The notice must be accompanied by payment
of the Exercise Price, including payment of any applicable withholding tax, form
of cash or shares. This option shall be deemed to be exercised upon receipt by
the company of such written Notice accompanied by the Exercise Price and payment
of any applicable withholding tax.




No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with applicable laws and regulations and the
requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the option is exercised with
respect to such Shares.





--------------------------------------------------------------------------------



3.

Method of Payment. Payment of the Exercise Price shall be any of the following,
or a combination thereof, at the election of the Optionee:




(a)

cash;




(b)

check;




 

(c)

with the consent of the Company a combination of any of the foregoing methods of
payment;




4.

Restrictions on Exercise. If the issuance of Shares upon such exercise or if the
method of payment for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, then the Option may also
not be exercised. The Company may require Optionee to make any representation
and warranty to the Company as may be required by any applicable law or
regulation before allowing the Option to be exercised.




5.

Effect of Certain Transactions. In the event of a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the assets of the Company (a Transaction"), the Option shall be assumed,
or an equivalent option shall be substituted, by the Successor Corporation;
provided, however, that, unless otherwise determined by the Company, the Option
shall remain subject to all of the conditions and restrictions which were
applicable to the Option prior to such assumption or substitution; and further
provided that in connection with any sale of all or substantially all of the
assets of the Company, the Company may determine not to require the assumption
of this Option in which event this Option shall be exercisable only until the
earlier of (i) the original Term/Expiration Date as set forth in the Notice of
Grant and (ii) thirty days from the date of closing of any such sale.




6.

Termination of Relationship. If Optionee terminates Continuous Status as an
Employee, Director or Consultant for any reason, Optionee may exercise this
option for a period of twelve months thereafter, to the extent the Option was
vested at the date of such termination. To the extent that Optionee was not
vested in this option at the date on which Optionee terminates Continuous Status
as an Employee, Director or Consultant, or if Optionee does not exercise this
option within the time specified herein, the Option (or unvested portion
thereof) shall terminate.




7.

Non-Transferability of Option. This option may not be transferred in any manner
except by will or by the laws of descent or distribution. It may be exercised
during the lifetime of Optionee only by Optionee. The terms of this Option shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Optionee.




8.

Term of Option. This Option may be exercised only within the terms set out in
the Advisory Agreement and this Notice of Grant.








--------------------------------------------------------------------------------



9.

Registration. The Company may, in its own sole discretion, use its commercially
reasonable efforts to take all steps necessary to register the Shares underlying
this Option under the Securities Act of 1933, as amended, on form S-8 or any
other form necessary as soon as the Company believes is practical at its own
sole discretion following execution of this Agreement.




In the event that the Shares are not so registered at the time of exercise then
the certificates representing the Shares issued or to be issued hereunder shall
be stamped or otherwise imprinted with legends substantially in the following
form:




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE, AND HAVE BEEN ACQUIRED FOR AN INVESTMENT AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE SECURITIES ACT, OR AN OPINION
OF COUNSEL ACCEPTABLE TO COUNSEL FOR THE COMPANY THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH LAWS.




10.

Defined Terms.




The following defined terms when used in this Agreement will have the following
meanings:




(a)

"Affiliate" means a person controlling, controlled by, or under common control
with, another Person.




(b)

"Change in Capitalization" means any increase or reduction in the number of
shares, or any change (including, but not limited to, in the case of a spin-off,
dividend or other distribution in respect of Shares, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.




(c)

"Consultant" means any consultant or advisor that qualifies as an "employee"
within the meaning of the rules applicable to Form S-8, as in effect from time
to time, of the Securities Act of 1933, as amended.




(d)

"Continuous Status" means the employment or relationship as a Consultant/Advisor
is not interrupted or terminated. The Board of Directors, in its sole
discretion, may determine whether Continuous Status as an Employee or
Consultant/Advisor shall be considered interrupted in the case of: (i) any leave
of





--------------------------------------------------------------------------------

absence approved by the Board of Directors, including sick leave, military
leave, or any other personal leave; or (ii) transfers between locations of the
Company or between the Company, Affiliates or their successors.




(e)

"Fair Market Value" means as of any particular date, the closing sales prices of
the Common Stock on such date on the principal national securities exchange on
which such Common Stock is listed or admitted trading, or, if not so listed or
admitted to trading, the average of the closing bid price and closing asked
price on such date as quoted on the National Association of Securities Dealers
Automated Quotation System or such other market in which such prices are
regularly quoted (including the Over-the-Counter Bulletin Board), or if there
have been no published bid or asked quotations with respect to the Common Stock
on such date, Fair Market Value shall be the value established by the Board of
Directors in good faith.




(f)

"Person" means a natural person or any corporation, partnership, limited
liability company or other entity.




11.

Adjustments. In the event of a Change in Capitalization, the Company shall make
such adjustments to the number and class of Shares or other stock or securities
subject to the Option and the purchase price for such Shares or other stock or
securities as the Board of Directors, in its sole discretion, believes is
equitably required to prevent dilution or enlargement of the rights granted
hereunder.




12.

Withholding of Taxes. Upon exercise of the Option, Optionee will pay to the
Company (or make arrangements satisfactory to the Company that are in compliance
with applicable laws), any U.S. federal, state or local taxes of any kind
required by law to be withheld with respect of the exercise of the Option. The
Company and/or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to Optionee any U.S.
federal, state or local taxes of any kind required by law to be withheld with
respect to the exercise of the Option.




13.

Application of Section 16 of the Securities Act. The Optionee has been advised
that Optionee may be subject to the reporting requirements of Section 16(a) of
the Securities Exchange Act of 1934 (the "`34 Act") and the holder may be
subject to insider trading restrictions and reporting requirements on the
purchase and sale of securities of the Company imposed under the `34 Act.




14.

Successors and Assigns. The Company may assign any of its rights under this
agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.








--------------------------------------------------------------------------------



15.

Governing Law; Severability. This Agreement shall be governed by and constructed
in accordance with the laws of the State of Nevada excluding that body of law
pertaining to conflicts of law. Should any provision of this agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.




16.

Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address shown below beneath its signature,
or to such other addresses as such party may designate in writing from time to
time with the other party.




17.

Further Instruments. The parties agree to execute such further instruments and
to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.




18.

Modification of Agreement. This Agreement may be modified, amended, suspended or
terminated, and any terms or conditions may be waived, but only by a written
instrument executed by the parties hereto.




19.

Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.




20.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which shall constitute one
document.




21.

Entire Agreement. This Agreement represents the entire understanding and
agreement among the parties with respect to the subject matter hereof, and
supersedes all other negotiations, understandings and representations (if any)
made by and among such parties, including without limitation the Original Option
Agreement.







 














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the 29th day of
February, 2016.




       

          PAYMEON, Inc.




         By: _______________________________




         Name: ____________________________




         Title: ______________________________







Optionee hereby accepts this Option subject to all of the terms and provisions
hereof. Optionee has reviewed this Option in it's entirety, had an opportunity
to obtain the advice of counsel prior to executing this Option and full
understands all provisions of the Option. Optionee hereby agrees to accept as
binding conclusive and final all decisions or interpretations of the Company
upon any questions arising under the Option. Optionee further agrees to notify
the Company upon any changes in the residence address indicated below.




Dated: February 29, 2016







 Optionee:  ___________________________

         







         Mailing Address:




         ________________________________




















--------------------------------------------------------------------------------







EXHIBIT A




PAYMEON, Inc.




EXERCISE NOTICE




PAYMEON, Inc.




Attention:  Secretary




1.

Exercise of Option. Effective as of today, __________, ______, the undersigned
("Optionee") hereby elects to exercise Optionee's option to purchase _________
shares of the Common Stock (the "Shares") of PAYMEON, Inc. (the "Company") under
and pursuant to the Non-Qualified Stock Option Agreement dated __________,
__________, (the "Option Agreement")




2.

Representations of Optionee. Optionee acknowledges that Optionee has received,
read and understood the Option Agreement. Optionee agrees to abide by and be
bound by their terms and conditions.




3.

Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to
Shares subject to the Option, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 11 of the Option Agreement. Optionee
shall enjoy rights as a stockholder until such time as Optionee disposes of the
Shares.




4.

Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee's purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.




5.

Restrictive Legends.




(a)

Legends. Optionee understands and agrees that the Company shall cause any other
legends that may be required by state or federal securities laws to be placed
upon any certificate(s) evidencing ownership of the Shares.








--------------------------------------------------------------------------------



(b)

Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of such Shares
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.




6.

Successors and Assigns. The Company may assign any of its rights under this
agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this agreement shall be binding upon
Optionee and his or her heir, executor, administrators, successors and assigns.




7.

Governing Law; Severability. This Agreement shall be governed by and constructed
in accordance with the laws of the State of Nevada excluding that body of law
pertaining to conflicts of law. Should any provision of this agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.




8.

Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address shown below beneath its signature,
or to such other addresses as such party may designate in writing from time to
time with the other party.




9.

Further Instruments. The parties agree to execute such further instruments and
to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.




10.

Delivery of Payment. Optionee herewith delivers to the Company the full Exercise
Price for the Shares, as well as any applicable withholding tax.




11.

Entire Agreement. The Option Agreement is incorporated herein by reference. This
Agreement and the Option Agreement constitute the entire agreement if the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Optionee with respect to the subject matter hereof.
































--------------------------------------------------------------------------------

SIGNATURE PAGE










Optionee:                                

PAYMEON, Inc.




________________________

By:___________________________




                                               

Its:___________________________








--------------------------------------------------------------------------------




Schedule 1




Term of Option:

7 years.  Option expires on February 29, 2023

Vesting:

Option is fully vested at time of issuance

Exercise Post Termination:

Option must be exercised within 12 months following termination of continuous
employment or service as a member of the board of directors of the Company.



